FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10392

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00381-JMS

 v.
                                                 MEMORANDUM*
TRAVIS WAIPA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                    J. Michael Seabright, Chief Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Travis Waipa appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see United States v.

Sykes, 658 F.3d 1140, 1144 (9th Cir. 2011), we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Waipa contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. In the alternative, he argues that, even if

Amendment 782 does not authorize a reduction in his sentence, the district court

should have resentenced him to 108 months, the bottom of his Guidelines range.

These claims fail. Waipa’s 120-month sentence reflects the mandatory minimum

for his offense. See 21 U.S.C. § 841(b)(1)(A)(viii). The mandatory minimum

applies in section 3582(c)(2) proceedings. See Sykes, 658 F.3d at 1147-48. Thus,

the district court correctly concluded that it had no authority to reduce Waipa's

sentence below 120 months. See id. at 1148.

      AFFIRMED.




                                          2                                     15-10392